Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/509,556 application filed on July 12, 2019.  Claims 1-20 are pending and have been fully considered.  Claims 1-10 are examined, on the merits, in this Office action.  The examined claims are directed to a system or apparatus.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on October 25, 2022 is acknowledged.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
The examined claims are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited fluid and biological fluid, for example, are considered materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus/system rather than structural components of the apparatus.  
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 follows with the underlined portions causing the indefiniteness rejection.
Claim 1:	A system for monitoring and controlling fluid pressure during a biological fluid procedure comprising a plurality of procedure phases, the system comprising:
a reusable separation apparatus controlled by a controller, 
wherein the reusable separation apparatus comprises a pressure sensor and a pump having an adjustable flow rate in communication with the controller; and
a sterile circuit configured to associate with the reusable separation apparatus and provide a fluid flow path in association with the pressure sensor, 
wherein the pump is configured to pump fluid through the fluid flow path and the controller is configured to control the pump to:
pump fluid through the fluid flow path at a first pre-determined pump rate when the pressure sensor detects a first measured pressure value in the range of zero to a first pre-determined pressure threshold,
pump fluid through the fluid flow path at the first pre-determined pump rate when the pressure sensor detects a second measured pressure value greater than the first pre-determined pressure threshold but less than or equal to a second pre-determined pressure threshold and when an immediately preceding pump rate is equal to the first pre-determined pump rate,
pump fluid through the fluid flow path at a second pre-determined pump rate when the pressure sensor detects a third measured pressure value greater than the first pre-determined pressure threshold but less than or equal to the second pre-determined pressure threshold and when an immediately preceding pump rate to the second pre-determined pump rate is equal to the second pre-determined pump rate, and
pump fluid through the fluid flow path at the second pre-determined pump rate when the pressure sensor detects a fourth measured pressure value greater than the second pre-determined pressure threshold but less than or equal to a third pre-determined pressure threshold.
The notion of a biological fluid procedure is unclear.
The claim initially mentions a pump with an adjustable “flow rate” but later mentions pumping fluid at a first and second pre-determined “pump rate” and a preceding pump rate.  The difference between flow rate and pump rate with respect to the pump is unclear.  That is, it is unclear if flow rate is synonymous with pump rate.
Claims 2-10 depend on claim 1.
The meaning of every term or phrase used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  See MPEP §2173.05(a).  According to MPEP §2173, "The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent . . . If the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int 'l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). See MPEP §2173.02.
In the patentability analysis, the Office has applied the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification were not read into the claims.  See MPEP §§2111, 2173.01 I.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (WO2008056733)(English Translation referenced below) (IDS of 12/11/2019).
Note that these are apparatus claims.  In the patentability analysis below, the italicized portions represent functional aspects, whereas the bolded portions represent structure.  The analysis considers the alternate concepts of the various potential embodiments in a particular reference.
Regarding claims 1-10, Takagi et al. (Takagi) discloses a system for monitoring and controlling fluid pressure during a biological fluid procedure (Abstract, Fig. 1) comprising a plurality of procedure phases, the system comprising:
a reusable separation apparatus controlled by a controller 26 ([0020], [0028], [0034], claim 1, where one can impliedly reuse the apparatus such that it is a reusable separation apparatus), 
wherein the reusable separation apparatus comprises a pressure sensor 38, 40 and a pump 28 having an adjustable flow rate in communication with the controller ([0012], [0020], [0024], [0028], [0034], [0215]); and
a sterile circuit configured to associate with the reusable separation apparatus and provide a fluid flow path in association with the pressure sensor ([0015], [0034], [0041], [0045], [0046], [0048], [0054], where the circuit is for processing blood and is thus impliedly sterile), 
wherein the pump is configured to pump fluid through the fluid flow path and the controller is configured to control the pump to:
pump fluid through the fluid flow path at a first pre-determined pump rate when the pressure sensor detects a first measured pressure value in the range of zero to a first pre-determined pressure threshold,
pump fluid through the fluid flow path at the first pre-determined pump rate when the pressure sensor detects a second measured pressure value greater than the first pre-determined pressure threshold but less than or equal to a second pre-determined pressure threshold and when an immediately preceding pump rate is equal to the first pre-determined pump rate ([0022]-[0024], which examiner interprets as continued flow when the change in pressure gradient does not exceed a specified threshold level; alternatively, this configuration is a capability of the controller).
Therefore, Takagi discloses the claimed invention, except for monitoring and controlling specific pressure values versus a pressure gradient, including the steps of
pumping fluid through the fluid flow path at a second pre-determined pump rate when the pressure sensor detects a third measured pressure value greater than the first pre-determined pressure threshold but less than or equal to the second pre-determined pressure threshold and when an immediately preceding pump rate to the second pre-determined pump rate is equal to the second pre-determined pump rate, and
pumping fluid through the fluid flow path at the second pre-determined pump rate when the pressure sensor detects a fourth measured pressure value greater than the second pre-determined pressure threshold but less than or equal to a third pre-determined pressure threshold.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller and apparatus to measure and control specific pressure values rather than changes in pressure and adjust the flow rates accordingly, and as claimed, since the controller is capable of this simplified function, including adding various and different combinations of measured pressure, pressure threshold ranges and adjustable pumping rates, and because measuring pressure values, thresholds and related pumping rates is within the normal scope of blood processing and blood treatment and Takagi’s controller is well suited to automating these processes.
Additional Disclosures Included: Claim 2: The controller is further configured to control the pump to:
pump fluid through the fluid flow path at the second pre-determined pump rate when the pressure sensor detects a fifth measured pressure value greater than the third pre-determined pressure threshold but less than or equal to a fourth pre-determined pressure threshold and when an immediately preceding pump rate is equal to the second pre-determined pump rate,
pump fluid through the fluid flow path at a third pre-determined pump rate based on a pump rate from a previous phase or a pump rate associated with a nominal pressure from a current phase when the pressure sensor detects a sixth measured pressure value greater than the third pre-determined pressure threshold but less than or equal to the fourth pre-determined pressure threshold and when an immediately preceding pump rate is equal to the third pre-determined pump rate, and
pump fluid through the fluid flow path at the third pre-determined pump rate when the pressure sensor detects a seventh measured pressure value greater than the fourth pre-determined pressure threshold but less than or equal to a fifth pre-determined pressure threshold (claim 1 analysis, where this controller functionality is merely a further expansion of the concept of measuring and monitoring pressure values and associating with predetermined pressure thresholds and thereafter controlling and adjusting pumping rates accordingly); 
Claim 3: The controller is further configured to control the pump to:
pump fluid through the fluid flow path at the third pre-determined pump rate when the pressure sensor detects an eighth measured pressure value greater than the fifth pre-determined pressure threshold but less than or equal to a sixth pre-determined pressure threshold and when an immediately preceding pump rate is equal to the third pre-determined pump rate,
pump fluid through the fluid flow path at a fourth pre-determined pump rate when the pressure sensor detects a ninth measured pressure value greater than the fifth pre-determined pressure threshold but less than or equal to the sixth pre-determined pressure threshold and when an immediately preceding pump rate is equal to the fourth pre-determined pump rate, and
pump fluid through the fluid flow path at the fourth pre-determined pump rate when the pressure sensor detects a tenth measured pressure value greater than the sixth pre-determined pressure threshold (claim 1 and 2 analyses; this functionality is merely a further expansion of the concept of measuring and monitoring pressure values and associating with predetermined pressure thresholds and thereafter controlling and adjusting pumping rates accordingly); 
Claim 4: The fourth pre-determined pump rate is less than the third pre-determined pump rate, which is less than the second pre-determined pump rate, which is less than the first pre-determined pump rate (claim 1 analysis, where no additional structure is required); Claim 5: The first pre-determined pump rate is in the range of 60-160 mL/min, the second pre-determined pump rate is in the range of 30-100 mL/min, and the fourth pre-determined pump rate is zero  (claim 1 analysis, where it would have been obvious to use suitable pump rates based on routing experimentation and design choice); Claim 6: The sixth pre-determined pressure threshold is less than or equal to 600 mmHg (claim 1 and 2 analyses, where it would have been obvious to apply suitable pre-determined pressure thresholds based on routine experimentation and design choice); 
Claim 7: In the system, 
the controller is configured to provide a response action when the pump has been operating at the fourth pre-determined pump rate for a threshold time period, and
the response action comprises at least one of terminating the biological fluid procedure, notifying an operator of high pressure, and suspending the biological fluid procedure pending correction by the operator (Takagi, [0008], [0016], [0150], [0222], where the controller is capable of one or more of the claimed response actions, and it would have been obvious to apply one or more of these actions); Claim 8: The pressure sensor is configured to be in communication with an inlet of a leukofilter and to communicate to the controller pressure at the inlet of the leukofilter ([0058], [0075]); Claim 9: The pump comprises a plurality of pumps configured to contribute collectively to pressure detected by the pressure sensor ( it would have been obvious to duplicate parts such as a pump since no new and unexpected result is produced); and Claim 10: The first and/or second pre-determined pressure thresholds are determined empirically for each procedure phase of the plurality of procedure phases (it would have been obvious to employ traditional or routine methods such as empirical methods to determine the pressure threshold for each procedure phase of the plurality of procedure phases, since this is one aspect of routine experimentation which is within the scope of normal experimentation in the pertinent art).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571) 270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web)).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779